


109 HR 5959 IH: TEAM

U.S. House of Representatives
2006-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5959
		IN THE HOUSE OF REPRESENTATIVES
		
			July 28, 2006
			Ms. Zoe Lofgren of
			 California introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means, and in addition to the Committee on
			 Energy and Commerce, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend the Internal Revenue Code of 1986 to impose an
		  excise tax on automobiles sold in the United States that are not alternative
		  fueled automobiles, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 To Encourage Alternatively fueled
			 vehicle Manufacturing up for Energy Independence Act of
			 2006 or the TEAM
			 up for Energy Independence Act.
		2.FindingsThe Congress finds that—
			(1)Climate change threatens the security and
			 stability of our planet. The temperature of the Earth is increasing at a rate
			 unseen in modern times. The rate of warming has been nearly 3 times the
			 century-long average since 1970.
			(2)Climate
			 forecasters predict that if greenhouse gases continue to accumulate in the
			 atmosphere at the current rate, temperatures will rise dramatically, weather
			 patterns sharply shift, ice sheets shrink, and sea levels will rise.
			(3)Climate scientists
			 agree that human activities are the driving force behind the rise in global
			 temperatures. Smokestacks and automobile emissions have been primary
			 contributors of carbon dioxide and other heat-trapping gases that significantly
			 contribute to the warming trend.
			(4)In addition to the
			 alarming data about climate change, rising gas prices and instability in oil
			 producing regions have reinforced the need for the United States to secure our
			 energy independence, and make progress by developing and distributing
			 alternatively fueled vehicles.
			(5)Alternative fueled
			 cars can lessen the impact of climate change, and help provide for the
			 stability and safety of the world.
			(6)Biodiesel helps to
			 provide hope that our country can achieve sustainable energy independence and
			 combat the effects of global warming.
			(7)Vehicles which
			 utilize E–85 ethanol fuel could reduce our usage of petroleum fuels by up to 40
			 percent.
			(8)Currently, there
			 are just 6,000,000 E–85 capable vehicles on United States roads, compared to
			 approximately 230,000,000 gasoline and diesel fueled vehicles.
			(9)Just 556 fueling
			 stations in the United States currently provide E–85 fuel, accounting for less
			 than one percent of fueling stations. Only 450 retail pumps currently provide
			 consumers with biodiesel fuel.
			(10)Congress must do
			 more to make alternative fueled vehicles practical and accessible to
			 everyone.
			3.Excise tax on
			 automobiles sold in United States that are not alternative fueled
			 automobiles
			(a)In
			 generalPart I of subchapter A of chapter 32 of the Internal
			 Revenue Code of 1986 is amended by inserting before section 4064 the following
			 new section:
				
					4061.Automobiles
				that are not alternative fueled automobiles
						(a)Tax
				imposed
							(1)In
				generalThere is hereby imposed on the 1st retail sale of each
				passenger automobile sold by the manufacturer, producer, or importer thereof a
				tax in the amount of the applicable percentage of the price for which so
				sold.
							(2)Exception for
				alternative fueled automobilesParagraph (1) shall not apply to
				any alternative fueled automobile.
							(b)Applicable
				percentageFor purposes of subsection (a), the applicable
				percentage shall be determined in accordance with the following table:
							
								
									
										Passenger automobiles sold in calendar
						year:The
						applicable percentage is:
										
									
									
										20075 percent.
										
										200810 percent.
										
										200920 percent.
										
										201040 percent.
										
										2011 or thereafter80
						percent.
										
									
								
							
						(c)DefinitionsFor purposes of subsection (a)—
							(1)Passenger
				automobileThe term
				passenger automobile has the meaning given such term by section
				32901(a)(16) of title 49, United States Code, except that such term includes in
				the case of each automobile parts or accessories therefor sold on or in
				connection therewith or with the sale thereof.
							(2)Alternative
				fueled automobileThe term
				alternative fueled automobile means an alternative fueled
				automobile, as defined by section 32901(a)(2) of title 49, United States Code,
				that uses a fuel that has greenhouse gas emissions less than 80 percent of
				those from petroleum-derived transportation fuel, calculated over the full fuel
				cycle (as weighted by global warming potential and using the emissions per
				kilowatt-hour from a natural gas combined cycle power plant as the basis for
				crediting any electricity co-produced with the transportation fuel).
							(3)Application of
				section 32901 of title 49Section 32901(a) of title 49, United
				States Code, shall be applied—
								(A)in paragraph
				(3)—
									(i)by
				substituting 10,000 pounds for 6,000 pounds in
				subparagraph (A) thereof, and
									(ii)without regard to
				subparagraph (B) thereof, and
									(B)in paragraph (16)(B) by substituting
				10,000 pounds for 6,000
				pounds.
								.
			(b)Conforming
			 amendments
				(1)The heading for
			 part I of subchapter A of chapter 32 of such Code is amended to read as
			 follows:
					
						INon-Alternative
				Fuel Vehicles and Gas
				Guzzlers
						.
				(2)The item in the
			 table of parts for subchapter A of chapter 32 of such Code relating to part I
			 is amended to read as follows:
					
						
							Part I. Non-Alternative Fuel Vehicles and Gas
				Guzzlers.
						
						.
				(3)The table of sections for part I of
			 subchapter A of chapter 32 of such Code is amended to read as follows:
					
						
							Sec. 4061. Automobiles that are not alternative fueled
				automobiles.
						
						.
				(c)Effective
			 dateThe amendments made by this section shall apply to
			 automobiles sold after December 31, 2006.
			4.Use
			 of funds from tax
			(a)Refueling
			 infrastructure grantsThe
			 Secretary of Energy shall obligate such sums as are available in the trust fund
			 to make grants to fueling stations owned by entities which own or control 10 or
			 fewer such businesses for alternative fuel refueling infrastructure projects,
			 including new dispensing facilities and additional equipment or upgrades and
			 improvements to existing refueling sites for alternative fuel vehicles.
			(b)Trust
			 fund
				(1)EstablishmentThere
			 is established in the Treasury of the United States a trust fund. The trust
			 fund shall consist of such amounts as are deposited into the trust fund under
			 paragraph (2) and any interest earned on investment of amounts in the trust
			 fund, and may be used only for the purposes described in subsection (a).
				(2)Source of
			 fundsThe Secretary of the Treasury shall deposit into the trust
			 fund all amounts collected pursuant to the tax imposed under section 4061 of
			 the Internal Revenue Code of 1986, as added by section 2 of this Act.
				(c)DefinitionsFor
			 purposes of this section—
				(1)the term alternative fuel
			 means an alternative fuel, as defined in section 301(2) of the Energy Policy
			 Act of 1992 (42 U.S.C. 13211(2)) that has greenhouse gas emissions less than 80
			 percent of those from petroleum-derived transportation fuel, calculated over
			 the full fuel cycle (as weighted by global warming potential and using the
			 emissions per kilowatt-hour from a natural gas combined cycle power plant as
			 the basis for crediting any electricity co-produced with the transportation
			 fuel);
				(2)the term
			 E–85 fuel means a transportation fuel consisting of 85 percent
			 ethanol and gasoline; and
				(3)the term
			 trust fund means the trust fund established under subsection
			 (b).
				5.Information
			 disclosure related to alternative fueled automobilesSection 3 of the Automobile Information
			 Disclosure Act (15 U.S.C. 1232) is amended by redesignating subsections (b)
			 through (h) as subsections (c) through (i), respectively, and inserting after
			 subsection (a) the following:
			
				(b)whether such
				automobile is an alternative fueled automobile (as defined in section
				32901(a)(2) of title 49, United States Code) and the type or types of fuel on
				which the automobile is capable of
				operating;
				.
		
